Citation Nr: 0315199	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured pelvis, currently evaluated as 20 percent 
disabling, to include the issue of whether an initial rating 
in excess of 10 percent is warranted prior to September 2002.  



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel









INTRODUCTION

The veteran had active duty from July 1994 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
RO, which granted a claim of service connection for residuals 
of a fractured pelvis, and assigned a 10 percent evaluation 
effective from April 17, 1997.  The veteran expressed 
disagreement, and in an April 1999 rating decision, the RO 
granted an earlier effective date of October 29, 1996 for the 
10 percent evaluation for service-connected residuals of a 
fractured pelvis.  Additionally, in March 2003, the RO 
assigned a 20 percent evaluation for service-connected 
residuals of a fractured pelvis, effective from September 27, 
2002.  The appeal continued.  

The Board also notes that while the veteran's appeal 
initially included a claim of service-connected for post-
traumatic stress disorder (PTSD), the RO's March 2003 rating 
decision granted the claimed benefit in full.  Accordingly, 
the issue is no longer before the Board.  


REMAND

The Board notes that there was a significant change in the 
law during the pendency of this appeal, and the veteran has 
not been afforded adequate notice of this change in law 
applicable to his claim on appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the content of the VCAA was contained in a 
March 2003 supplemental statement of the case (SSOC).  The 
manner in which it applies to the circumstances of the 
veteran's particular case, however, was not explained.  In a 
recent court decision, it was essentially held that the Board 
may not correct this deficiency and that such deficiency must 
be corrected by the agency of original jurisdiction.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  Accordingly, the matter must now 
be remanded to the RO to comply with the requirements of the 
VCAA.  

The Board also notes that on June 4, 2003, prior to the 
certification of the appeal on June 6, 2003, the RO received 
correspondence from the veteran's representative which 
withdrew that organization's representation of the veteran in 
the remaining claim on appeal.  This action was completed as 
authorized under 38 C.F.R. § 20.608(a) (2002), and the 
veteran apparently was given due notice.  The veteran may 
wish, however, to secure alternative legal representation 
with regard to the claim presently on appeal before the 
Board.  

In view of the above, this case is REMANDED for the following:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action particularized to the 
veteran's claim as required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Likewise, the 
provision of this law that allows the 
veteran one year from the date of 
notification of his responsibilities 
under this law to submit information or 
evidence should be observed, unless 
waived by the veteran.  

2.  Thereafter, the RO should complete 
any further development as may be 
subsequently warranted by the record and 
readjudicate the claim on appeal.  If the 
decision remains adverse to the veteran, 
he and any representative he may elect to 
appoint should be provided a supplemental 
statement of the case, with full and 
complete citation to all pertinent and 
applicable law and regulations.  The 
appellant and his representative, if any, 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


